MEMORANDUM ***
Fred F. Orellana, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1988 action without prejudice for failure to comply with a court order. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.
The district court did not abuse its discretion in dismissing Orellana’s action after warning him that failure to file a second amended complaint would result in dismissal of his action, and providing him with ample time to do so. See id. at 1260-61 (although a harsh penalty, the district court’s dismissal should not be disturbed unless there is a “definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.” (citations and internal quotations omitted)).
Because we affirm on the basis of Orel-lana’s failure to comply with a court order, we do not address Orellana’s contentions concerning the merits of his claims.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.